TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00846-CR





David Villarreal, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. 3031484, HONORABLE JON N. WISSER, JUDGE PRESIDING




O R D E R
PER CURIAM
The reporter’s record in this cause was due to be filed on February 20, 2006.  The
court reporter did not respond to the notice that the record is overdue.  Appellant is represented by
appointed counsel.
The court reporter for the 299th District Court, Mr. Leon Justice, is ordered to tender
the reporter’s record for filing in this cause no later than May 5, 2006.  This order will be withdrawn
if, no later than April 10, 2006, Mr. Justice advises the court in writing that the reporter’s record has
not been requested or that arrangements for payment have not been made. 
It is ordered March 31, 2006.
 
Before Justices B. A. Smith, Puryear and Waldrop
Do Not Publish